While I concur in the result of the majority opinion, yet I want it distinctly understood that, in my opinion, a writ ofcertiorari issued by this court, or any superior court, to an inferior one, directing it to send up the record inCertiorari.  any designated case for review, refers to the entire record, and it then becomes the duty of that court to send up the entire record of the case, and after that is done, the superior court acquires jurisdiction of the entire case, and may and should pass upon any and all errors presented by counsel for either side appearing from the record falling within the jurisdiction of the superior court. I also want it understood that if such an error appears anywhere in the record sent up, that fact cannot and should not be suppressed or obliterated by any action whatever taken in the case by the inferior court. *Page 225